Title: To Thomas Jefferson from William Tatham, 22 May 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Jefferson Street—Wednesday 22d. May 1805.
                  
                  Trivial circumstances sometimes produce great ends:—You mentioned; yesterday after Dinner, your wish that some person would invent a means of facilitating the passage of your decanters round the table. I will engage to furnish you one, in a few days, which shall afford an useful lesson in the public economy of our Country; and it can no where else be so happily introduced. It shall be cheap, simple, powerful, ornamental, and accommodating to yourself and Guests; and he must be a dull brain, indeed, who does not carry home more instruction than wine.
                  If you like my proposition, Sir, you will be so good as permit my Moddelor (who brings this note) to take the dimensions of your Tables, and obtain a loan of one of your three Bottle Coasters.
                  If he does not completely please you I will bear the loss—If he does, The public shall pay a reasonable expence.
                  I have The honor to be, Sir, Yr. H St.
                  
                     Wm Tatham 
                     
                  
                  
                     P.S.—I am just about to deposit models in the Repository which explain the principles of my proposition, & its relative improvements. If you can either spare a few minutes now, or will permit me to leave the models with you for an examination at your greater leisure they shall be sent over to you immediately.—
                     Secretary of State’s Office, Patent Rights Repository.
                  
                  
                     W. T.
                  
               